Citation Nr: 0527397	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-00 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1970.  Service in Vietnam is indicated by the 
evidence of record.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

Service connection was granted for bilateral hearing loss in 
an April 1986 rating decision, at which time a noncompensable 
disability rating was assigned.  

In April 2001, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his bilateral hearing loss.  In a July 2002 rating decision, 
the RO denied the claim.  The veteran disagreed with the July 
2002 rating decision, and the appeal was perfected with the 
timely submission of his substantive appeal (VA Form 9) in 
January 2003.  

A motion to advance this case on the docket due to the 
veteran's deteriorating health was granted by the Board in 
August 2003.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2004).

In August 2003, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC), which continued the previous denial.  

Issues not on appeal

In a May 2002 rating decision, the RO granted service 
connection for prostate cancer and an erectile dysfunction.  
In a July 2002 decision, the RO granted an increased 30 
percent rating for service-connected PTSD.  To the Board's 
knowledge, the veteran has not disagreed with those 
decisions.  Accordingly, those issues are not within the 
Board's jurisdiction and they will be addressed no further in 
this decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The average puretone threshold in the left ear is 43.75 
decibels, with speech discrimination ability of 92 percent; 
and the average puretone threshold in the right ear is 51.25 
decibels, with speech discrimination ability of 92 percent.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected bilateral hearing loss, 
which is currently evaluated as noncompensably disabling.  

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The Board observes that the 
veteran was notified by the July 2002 rating decision, by the 
December 2002 statement of the case (SOC), and by the July 
2005 SSOC of the pertinent law and regulations, of the need 
to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  More significantly, a letter was sent to the veteran 
in June 2001, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant an increased disability 
rating; it enumerated the evidence already received; and it 
provided a description of the evidence still needed to 
establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2004).  In the June 2001 VCAA letter, the RO informed the 
veteran that it would make reasonable efforts to help get 
evidence necessary to support his claim and would try to help 
him get such things as "medical records, employment records, 
or records from other Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2004).  The June 2001 letter asked the veteran 
to provide "the name of the person, agency or company who 
has records that you think will help us decide your claim; 
the address of this person, agency, or company; the 
approximate time frame covered by the records; and the 
condition for which you were treated, in the case of medical 
records."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  Even though the June 2001 
letter did not specifically request that the veteran provide 
"any evidence in [his] possession that pertains to the claim" 
(as stated in 38 C.F.R. § 3.159 (b)), it did request that he 
"tell us about any additional information or evidence that 
you want us to try to get for you."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005). [a complying notice need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation]. 

The Board finds that the June 2001 letter properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  Even though the letter requested a response within 
60 days, it also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The fact that the veteran's claim was then adjudicated by the 
RO in July 2002, prior to the expiration of the one-year 
period does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) 
[codified at 38 U.S.C.A. § 5102, 5103], made effective from 
November 9, 2000, specifically addresses this matter and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

Moreover, in response to the Board's August 2003 remand, the 
RO sent the veteran an additional notice in January 2004.  
That letter set out in detail the evidence already of record; 
it reiterated the need for additional evidence to 
substantiate entitlement to an increased rating; and it 
provided the veteran an additional opportunity to identify or 
submit such evidence.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran underwent a VA examination in June 
2002, the results of which are reported below.  The veteran 
identified, and the RO requested and obtained the veteran's 
VA outpatient treatment records.  In response to the Board's 
August 2003 remand an additional request for VA treatment 
records was made; however, the records received were 
duplicates of those already of record.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in a telephone conversation 
with the RO in January 2003 that he did not want a hearing on 
his appeal.  The veteran's  representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Evaluation of hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  
See Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. §§ 4.85 (2004).



Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 
hertz) is 55 decibels or more, the rating specialist 
will determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the higher Roman 
numeral.  Each ear will be evaluated separately.  

See 38 C.F.R. § 4.86 (2004).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
noncompensable under 38 C.F.R. § 4.85 (2004).  He essentially 
contends that his hearing loss is more severe than is 
reflected by the currently assigned rating.

Schedular rating

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  On VA audiological evaluation in 
June 2002, puretone thresholds, in decibels (dB), were as 
follows:

HERTZ(Hz)	500	1000	2000	3000	4000	Average 
RIGHT	35	30	35	70	70	51.25
LEFT		25	25	25	65	60	43.75 

Speech discrimination scores in June 2002 were 92 percent in 
the right ear and 92 percent in the left ear.  

Review of the results of the VA audiology examination shows 
that application of the levels of hearing impairment in each 
ear to Table VII at 38 C.F.R. § 4.85 warrants a zero percent 
disability rating.  That is, the combination of level I in 
the better ear (left) with level I in the poorer ear (right) 
results in a zero percent rating.

The readings reported by the June 2002 VA examiner do not 
meet the requirements noted above for exceptional patterns of 
hearing impairment.  See 38 C.F.R. § 4.86 (2004).  That is, 
pure tone threshold at the four specified frequencies are not 
55 decibels or more [subdivision (a)] and pure tone threshold 
is not 70 decibels or more at 2000 hz. [subdivision (b)]

The record also contains several audiological examinations 
prior to the period of time currently on appeal--from April 
2001 to present.  None of those evaluations meets the 
requirements for a compensable rating.  

The Board acknowledges that the June 2002 VA examiner 
diagnosed borderline normal to moderately severe hearing loss 
in the left ear and mild to severe hearing loss in the right 
ear.  However, use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of the issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2004).  Indeed, the 
rating criteria provide no indication that moderately severe 
or severe hearing loss corresponds to any particular rating.  
The Rating Schedule, which has been described above, makes it 
clear that compensation may be awarded only when a veteran's 
hearing meets specific enumerated levels.  In light of the 
unambiguous measurements provided by the November 2000 
examiner, his descriptions of the veteran's level of hearing 
impairment as "moderately severe" and "severe," offered as 
they were without reference to the framework of the rating 
criteria, is not relevant or probative evidence for rating 
purposes.  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected hearing loss 
symptomatology.  The veteran stated in his January 2003 VA 
Form 9 that the VA hearing clinic had recommended that he get 
hearing aids.  There is no reason whatsoever to doubt the 
veteran's statements, although they are not reflected in the 
clinical records.  Indeed, the award of service connection 
for hearing loss is recognition by VA that hearing loss in 
fact exists.  However, in establishing a disability rating, 
the Board is constrained by the rating schedule.  The Board's 
consideration of factors which are wholly outside of the 
rating criteria provided by the regulations is error as a 
matter of law.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  The Board believes that the objective evidence of 
record outweighs the veteran's statements with respect to the 
severity of his hearing loss.  

In short, for the reasons expressed above, the Board finds 
that a preponderance of the evidence is against the 
assignment of a compensable rating for the veteran's service-
connected hearing loss.  The medical evidence of record 
corresponds directly to the ranges of hearing loss 
contemplated by and compensated at the zero percent level.  


ORDER

The criteria for a compensable disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his bilateral hearing loss is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


